Exhibit 10.1

SECOND AMENDMENT TO CREDIT AGREEMENT

This Second Amendment to Credit Agreement (this “Second Amendment”) is entered
into as of November 20, 2015 (the “Second Amendment Effective Date”), by and
between WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”) and SURMODICS, INC., a
Minnesota corporation (“Borrower”).

RECITALS

Borrower and Bank are parties to that certain Credit Agreement dated as of
November 4, 2013, as amended from time to time, including by that certain First
Amendment to Credit Agreement dated as of November 5, 2014 (the “Agreement”).
The parties desire to amend the Agreement in accordance with the terms of this
Second Amendment.

NOW, THEREFORE, the parties agree as follows:

1. Section 2.2 of the Agreement hereby is amended and restated in its entirety
to read as follows:

“SECTION 2.2. AUTHORIZATION AND VALIDITY. This Agreement and each promissory
note, contract, instrument and other document required hereby or at any time
hereafter delivered to Bank in connection herewith, including, but not limited
to, that certain Master Agreement by and between Borrower and Bank, in form and
content acceptable to Bank (the “ISDA”) and any other note, contract, instrument
or document between Borrower and Bank (collectively, the “Loan Documents”), have
been duly authorized, and upon their execution and delivery in accordance with
the provisions hereof will constitute legal, valid and binding agreements and
obligations of Borrower or the party which executes the same, enforceable in
accordance with their respective terms.”

2. Section 5.7 of the Agreement hereby is amended and restated in its entirety
to read as follows:

“SECTION 5.7. DIVIDENDS, DISTRIBUTIONS. Declare or pay any dividend or
distribution either in cash, stock or any other property on Borrower’s stock now
or hereafter outstanding, nor redeem, retire, repurchase or otherwise acquire
any shares of any class of Borrower’s stock now or hereafter outstanding, except
for stock repurchases after the Second Amendment Effective Date in an amount not
to exceed Thirty Million Dollars ($30,000,000).”

3. Section 6.1(a) of the Agreement hereby is amended and restated in its
entirety to read as follows:

“(a) Borrower shall fail to pay when due any principal, interest, fees or other
amounts payable under any of the Loan Documents, including, but not limited to,
the ISDA, or any other note, contract, instrument or document between Borrower
and Bank.”

4. The defined term “Permitted Indebtedness” in Section 5.3 of the Agreement
hereby is amended and restated in its entirety to read as follows:

“As used herein, “Permitted Indebtedness” shall mean: (i) Indebtedness of
Borrower in favor of Bank arising under this Credit Agreement, the Revolving
Line of Credit Note or other instrument or documents executed in connection
therewith with Bank or Bank’s affiliates; (ii) Indebtedness existing as of the
Closing Date and disclosed to Bank in writing on or prior to such date;
(iii) Indebtedness secured by a Lien described in clause (vi) of the definition
of Permitted Liens below, provided (A) such Indebtedness does not exceed the
lesser of the cost or fair market value of the equipment financed with such
Indebtedness, (B) such Indebtedness does not exceed Five Hundred Thousand
Dollars ($500,000) in the aggregate at any given time, and (C) the holder of
such Indebtedness agrees to waive any rights of set off such holder may have
with respect to such Indebtedness in the deposit or investment accounts of
Borrower and its subsidiaries on terms reasonably satisfactory to Bank; (iv) any
Indebtedness incurred by Borrower that is either (A) unsecured Indebtedness or
(B) Indebtedness subordinated to the Indebtedness owing by Borrower to Bank (and
identified as being such by Bank),



--------------------------------------------------------------------------------

provided that in the case of both (A) and (B), (X) such Indebtedness is on terms
and in form and substance satisfactory to Bank and (Y) in an amount not to
exceed Forty Million Dollars ($40,000,000) in the aggregate; (v) Indebtedness
incurred for the acquisition of supplies or inventory on normal trade credit;
(vi) unsecured Indebtedness consisting of swaps, derivatives, or foreign
exchanges in connection with hedge transactions (defined as the net obligations
under any such arrangement) with a financial institution other than Bank or
Bank’s affiliates or any deposit or treasury management obligations with a
financial institution outside of Bank or Bank’s affiliates so long as in each
case, such Indebtedness does not exceed One Million Dollars ($1,000,000) in the
aggregate at any given time, (vii) purchase money Indebtedness secured by a Lien
described in clause (vii) of the definition of Permitted Liens below in an
amount not to exceed Two Million Dollars ($2,000,000), provided that the
incurrence of such Indebtedness would not cause Borrower to be in default under
Section 4.9(a), (viii) secured Indebtedness pursuant to the ISDA,
(ix) extensions, refinancings, modifications, amendments and restatements of any
item of Permitted Indebtedness described in (i) through (viii) above; and
(x) any other Indebtedness permitted in writing by Bank.”

5. No course of dealing on the part of Bank or its officers, nor any failure or
delay in the exercise of any right by Bank, shall operate as a waiver thereof,
and any single or partial exercise of any such right shall not preclude any
later exercise of any such right. Bank’s failure at any time to require strict
performance by Borrower of any provision shall not affect any right of Bank
thereafter to demand strict compliance and performance. Any suspension or waiver
of a right must be in writing signed by an officer of Bank.

6. Unless otherwise defined, all initially capitalized terms in this Second
Amendment shall be as defined in the Agreement. The Agreement, as amended
hereby, shall be and remain in full force and effect in accordance with its
respective terms and hereby is ratified and confirmed in all respects. Except as
expressly set forth herein, the execution, delivery, and performance of this
Second Amendment shall not operate as a waiver of, or as an amendment of, any
right, power, or remedy of Bank under the Agreement, as in effect prior to the
date hereof.

7. Borrower represents and warrants that the Representations and Warranties
contained in the Agreement are true and correct as of the date of this Second
Amendment, and that no Event of Default has occurred and is continuing.

8. As soon as possible, but no later than January 4, 2016, Borrower shall
deliver to Bank a share pledge agreement duly executed by Borrower pledging to
Bank sixty-five percent (65%) of the total outstanding voting capital stock of
Creagh Medical Ltd. along with the certificates therefor (and all other
documents reasonably requested by Bank in connection therewith; provided,
however, that Borrower shall not be required to deliver any legal opinions to
Bank with respect to the share pledge agreement).

9. As a condition to the effectiveness of this Second Amendment, Bank shall have
received, in form and substance satisfactory to Bank:

(a) this Second Amendment, duly executed by Borrower;

(b) a First Amendment to Security Agreement, duly executed by Borrower;

(c) an Affirmation of Secured Guaranty Documents, duly executed by SURMODICS
IVD, INC.; and

(d) all reasonable fees and expenses incurred in connection with this Second
Amendment and through the date of this Second Amendment, which may be debited
from any of Borrower’s accounts.

10. This Second Amendment may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one instrument.

[Balance of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Second Amendment as of
the first date above written.

 

SURMODICS, INC. By:  

/s/ Andrew D. C. LaFrence

Title:     Vice President, Finance and CFO WELLS FARGO BANK, NATIONAL
ASSOCIATION By:  

/s/ Dianne Wegscheid

Title:   Sr. Vice President

[Signature Page to Second Amendment to Credit Agreement]